PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LI et al.
Application No. 16/759,305
Filed: 24 Apr 2020
For: Switching Device for Printing Mode of 3D Printer
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a) filed 3 March 2021 to make the above-identified application special.  

The request and petition are DISMISSED. It is noted that the PPH request lists the relied upon OEE work product as the “International Preliminary Examination Report”, when in fact, the work product relied upon is the “Written Opinion of the International Searching Authority”. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA).  

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;

4.	Applicant must submit:
a.	Documentation of prior office action:

ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application)
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

Conditions (1), (3), (4) and (5) above are considered to have been met.  However, the request to participate in the PPH pilot program and petition fails to comply with condition (2).   

Regarding the requirement of condition (2); the claims correspondence table does not properly list the U.S. claims as stated in the preliminary amendment submitted on 24 April 2020.  It appears that U.S. claims 1-7 have been cancelled and claims 8-14 are corresponding according to the preliminary amendment dated 04 April 2020.  For this reason, a new claims table must be presented that list the U.S. claims filed in the application as shown on the preliminary amendment.  In addition, the claims submitted in the preliminary amended failed to list a proper status identifier (e.g., Original, New or Currently Amended etc.) for U.S. claims 8-14. It is applicant’s responsibility to ensure that all the claims in the U.S. application sufficiently correspond or are amended to correspond to the allowable/patentable claims in the corresponding OEE application.  Therefore, the PPH petition and request cannot be granted at this time.  

 Applicant is given ONE opportunity within a time period of ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to correct the deficiencies.  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  If the deficiencies are not corrected with the time period given, the application will await action in its regular turn.

Response must be filed via the Electronic Filing System (EFS) using the document description: Petition to make special under Patent Pros Hwy.  Any preliminary amendments and IDS submitted with the PPH documents must be separately indexed as a preliminary amendment and IDS, respectively. 

http://portal.uspto.gov. 





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions